 



Exhibit 10.28(b)
SECOND AMENDMENT TO THE SERIES 2004-1 SUPPLEMENT
               This SECOND AMENDMENT (this “Amendment”), dated as of
December 23, 2005, amends the Amended and Restated Series 2004-1 Supplement (the
“Series 2004-1 Supplement”), dated as of March 29, 2005, as amended by the First
Amendment thereto, dated as of July 13, 2005, and is among CENDANT RENTAL CAR
FUNDING (AESOP) LLC, a special purpose limited liability company established
under the laws of Delaware (“CRCF”), CENDANT CAR RENTAL GROUP, INC., a
corporation organized under the laws of Delaware, as administrator, MIZUHO
CORPORATE BANK, LTD., in its capacity as administrative agent for the
purchasers, BAYERISCHE LANDESBANK NEW YORK BRANCH, in its capacity as
syndication agent for the purchasers, CALYON CAYMAN ISLANDS BRANCH, in its
capacity as documentation agent, the several financial institutions listed on
Schedule I and their respective permitted successors and assigns, THE BANK OF
NEW YORK, a New York banking corporation, as trustee (in such capacity, the
“Trustee”) and as agent for the benefit of the Series 2004-1 Noteholders (in
such capacity, the “Series 2004-1 Agent”), to the Second Amended and Restated
Base Indenture, dated as of June 3, 2004, between CRCF and the Trustee (as
amended, modified or supplemented from time to time, exclusive of Supplements
creating a new Series of Notes, the “Base Indenture”). All capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
provided therefor in the Definitions List attached as Schedule I to the Base
Indenture (as amended through the date hereof) or the Series 2004-1 Supplement,
as applicable.
W I T N E S S E T H:
               WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, any
amendment to any Supplement which amends the applicable amount of Enhancement
requires the consent of CRCF, the Trustee and each affected Noteholder of the
applicable Series of Notes;
               WHEREAS, the parties desire to amend the Series 2004-1 Supplement
(1) to increase the Series 2004-1 Required Enhancement Percentage when an Event
of Bankruptcy has occurred with respect to a Manufacturer of Program Vehicles,
(2) to modify certain Series 2004-1 Maximum Manufacturer Amounts and (3) to make
conforming changes; and
               WHEREAS, CRCF has requested the Trustee, the Series 2004-1 Agent
and each Series 2004-1 Noteholder to, and, upon the effectiveness of (i) this
Amendment and (ii) the letter (the “Consent Letter”), dated as of the date
hereof, among CRCF and each Series 2004-1 Noteholder, CRCF, the Trustee, the
Series 2004-1 Agent and the Series 2004-1 Noteholders have agreed to, amend
certain provisions of the Series 2004-1 Supplement as set forth herein;
               NOW, THEREFORE, it is agreed:

 



--------------------------------------------------------------------------------



 



               1. Article I(b) of the Series 2004-1 Supplement is hereby amended
to include the following definitions in appropriate alphabetical order:
     “Series 2004-1 Bankrupt Manufacturer Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (i) the numerator
of which is the aggregate Net Book Value of all Program Vehicles manufactured by
a Bankrupt Manufacturer and leased under the AESOP I Operating Lease as of such
date and (ii) the denominator of which is the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date; provided
that, solely for the purposes of clause (i) of this definition, if a Bankrupt
Manufacturer is a debtor in Chapter 11 Proceedings, until the thirtieth (30th)
calendar day following commencement of such Chapter 11 Proceedings, the Net Book
Value of all Program Vehicles manufactured by such Bankrupt Manufacturer shall
be deemed to be zero.
     “Series 2004-1 Maximum Non-Program Vehicle Percentage” means, as of any
date of determination, 40%; provided that the forgoing 40% shall be increased by
the percentage equivalent of a fraction, the numerator of which is the aggregate
Net Book Value of all Redesignated Vehicles manufactured by each Bankrupt
Manufacturer and each other Manufacturer with respect to which a Manufacturer
Event of Default has occurred and leased under the Leases as of such date and
the denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.
     “Series 2004-1 Required Incremental Bankrupt Manufacturer Rate” means
(i) as of any date following the occurrence of an Event of Bankruptcy
(determined without giving effect to the sixty (60) day period in clause (a) of
the definition of Event of Bankruptcy) with respect to a Manufacturer of Program
Vehicles, the excess of (A) the Series 2004-1 Required Non-Program Enhancement
Percentage as of such date over (B) 14.0%, and (ii) as of any other date of
determination, zero.
               2. Each of the following defined terms, as set forth in
Article I(b) of the Series 2004-1 Supplement, is hereby amended and restated in
its entirety as follows:
     “Series 2004-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”
means, as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in
the aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
     “Series 2004-1 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2004-1 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
     “Series 2004-1 Maximum Manufacturer Amount” means, as of any day, any of
the Series 2004-1 Maximum Mitsubishi Amount, the Series 2004-1 Maximum Nissan
Amount, the Series 2004-1 Maximum Individual Kia/Isuzu/Subaru Amount, the
Series 2004-1 Maximum Individual Hyundai/Suzuki Amount or the Series 2004-1
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.

-2-



--------------------------------------------------------------------------------



 



               “Series 2004-1 Required Enhancement Amount” means, as of any date
of determination, the sum of:
     (i) the product of the Series 2004-1 Required Enhancement Percentage as of
such date and the Series 2004-1 Invested Amount as of such date;
     (ii) the greater of (x) the Series 2004-1 Percentage of the excess, if any,
of the Non-Program Vehicle Amount as of the immediately preceding Business Day
over the Series 2004-1 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the
Series 2004-1 Finance Lease Vehicle Percentage of the Net Book Value of all
Non-Program Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Non-Program Vehicles
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) the product of the Series 2004-1 Maximum Non-Program
Vehicle Percentage and the sum of (1) the Series 2004-1 Finance Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Finance Lease as of the immediately preceding Business Day and (2) the
Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles that are leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;
     (iii) the greater of (x) the Series 2004-1 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi
and leased under the Leases as of the immediately preceding Business Day over
the Series 2004-1 Maximum Mitsubishi Amount as of the immediately preceding
Business Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1
Finance Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Mitsubishi and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 5% of the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Finance Lease as of the immediately preceding Business Day and (2) the
Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;
     (iv) the greater of (x) the Series 2004-1 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu or
Subaru, individually, and leased under the Leases as of the immediately
preceding Business Day over the Series 2004-1 Maximum Individual
Kia/Isuzu/Subaru Amount as of the immediately preceding Business Day and (y) the
excess, if any, of (A) the sum of (1) the Series 2004-1 Finance Lease Vehicle
Percentage of the aggregate Net Book Value of all Vehicles manufactured by Kia,
Isuzu or Subaru, individually, and leased under the AESOP I Finance Lease as of
the immediately preceding Business Day and (2) the Series 2004-1 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles

-3-



--------------------------------------------------------------------------------



 



manufactured by Kia, Isuzu or Subaru, individually, and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 5% of the
sum of (1) the Series 2004-1 Finance Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
     (v) the greater of (x) the Series 2004-1 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai or
Suzuki, individually, and leased under the Leases as of the immediately
preceding Business Day over the Series 2004-1 Maximum Individual Hyundai/Suzuki
Amount as of the immediately preceding Business Day and (y) the excess, if any,
of (A) the sum of (1) the Series 2004-1 Finance Lease Vehicle Percentage of the
aggregate Net Book Value of all Vehicles manufactured by Hyundai or Suzuki,
individually, and leased under the AESOP I Finance Lease as of the immediately
preceding Business Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Hyundai or
Suzuki, individually, and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 7.5% of the sum of (1) the
Series 2004-1 Finance Lease Vehicle Percentage of the Net Book Value of all
Vehicles leased under the AESOP I Finance Lease as of the immediately preceding
Business Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day;
     (vi) the greater of (x) the Series 2004-1 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu,
Subaru, Hyundai or Suzuki, in the aggregate, and leased under the Leases as of
the immediately preceding Business Day over the Series 2004-1 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the aggregate, and
leased under the AESOP I Finance Lease as of the immediately preceding Business
Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the
Net Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 15% of the sum of (1) the
Series 2004-1 Finance Lease Vehicle Percentage of the Net Book Value of all
Vehicles leased under the AESOP I Finance Lease as of the immediately preceding
Business Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day;
     (vii) the greater of the Series 2004-1 Percentage of the excess, if any, of
the Specified States Amount as of the immediately preceding Business Day over
the Series 2004-1 Maximum Specified States Amount as of the immediately
preceding Business Day;

-4-



--------------------------------------------------------------------------------



 



     (viii) the greater of (x) the Series 2004-1 Percentage of the excess, if
any, of the Non-Eligible Manufacturer Amount as of the immediately preceding
Business Day over the Series 2004-1 Maximum Non-Eligible Manufacturer Amount as
of the immediately preceding Business Day and (y) the excess, if any, of (A) the
sum of (1) the Series 2004-1 Finance Lease Vehicle Percentage of the aggregate
Net Book Value of all Vehicles manufactured by Manufacturers other than Eligible
Non-Program Manufacturers and leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Manufacturers other than Eligible Non-Program Manufacturers and leased under the
AESOP I Operating Lease as of the immediately preceding Business Day over (B) 3%
of the sum of (1) the Series 2004-1 Finance Lease Vehicle Percentage of the Net
Book Value of all Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
     (ix) at any time that the long-term senior unsecured debt rating of Nissan
is “BBB-” or above from Standard & Poor’s and “Baa3” or above from Moody’s, 0
and in all other cases the greater of (x) the Series 2004-1 Percentage of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Nissan and leased under the Leases as of the immediately preceding Business Day
over the Series 2004-1 Maximum Nissan Amount as of the immediately preceding
Business Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1
Finance Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Nissan and leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Nissan and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 5% of the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Finance Lease as of the immediately preceding Business Day and (2) the
Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day; and
     (x) the Series 2004-1 Percentage of any Aggregate Adjustment Amount.
     “Series 2004-1 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 14.0% and (B) the Series 2004-1
Program Vehicle Percentage as of the immediately preceding Business Day,
(ii) the product of (A) the Series 2004-1 Required Non-Program Enhancement
Percentage as of such date and (B) the Series 2004-1 Non-Program Vehicle
Percentage as of the immediately preceding Business Day, and (iii) the product
of (A) the Series 2004-1 Required Incremental Bankrupt Manufacturer Rate as of
such date and (B) the Series 2004-1 Bankrupt Manufacturer Vehicle Percentage as
of the immediately preceding Business Day.

-5-



--------------------------------------------------------------------------------



 



               3. Article I(b) of the Series 2004-1 Supplement is hereby amended
by deleting the definition “Series 2004-1 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” and inserting the following definitions
in appropriate alphabetical order:
     “Series 2004-1 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any
day, with respect to Kia, Isuzu and Subaru, individually, an amount equal to 5%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
     “Series 2004-1 Maximum Individual Hyundai/Suzuki Amount” means, as of any
day, with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of
the aggregate Net Book Value of all Vehicles leased under the Leases on such
day. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2004-1 Supplement.
               4. Article IV of the Series 2004-1 Supplement is hereby amended
by deleting clause (j) and the subsequent paragraph and replacing it with the
following language:
(j) either(i) a Change in Control shall have occurred or (ii) a transaction
separating Cendant’s real estate, travel network, hospitality and vehicle rental
businesses into four separate companies as described in Cendant’s Current Report
on Form 8-K filed with the Securities Exchange Commission on October 24, 2005
(or any other number of companies that Cendant subsequently determines and
announces publicly) has been completed.
     In the case of an event described in (a), (b), (c), (d), (e), (f), (g),
(h), (i) or (j), an Amortization Event with respect to the Series 2004-1 Notes
shall have occurred without any notice or other action on the part of the
Trustee or any Series 2004-1 Noteholders, immediately upon the occurrence of
such event. Amortization Events with respect to the Series 2004-1 Notes
described in (a), (b), (c), (d), (e), (f), (g), (h) or (i) may be waived with
the written consent of the Purchasers having Commitment Percentages aggregating
100%. Amortization Events with respect to the Series 2004-1 Notes described in
(j) may be waived with the written consent of the Purchasers having Commitment
Percentages aggregating 51 %; provided however that, for such waiver to remain
effective, CRCF shall, notwithstanding anything set forth in this Series
Supplement to the contrary (including any requirement to repay Purchaser
Invested Amounts on a pro rata basis, any requirement to reduce the Commitment
on a pro rata basis or any requirements set forth in Section 10.3 hereof), repay
the Purchaser Group Invested Amount of, and terminate any Commitment with
respect to, any Purchaser who voted against waiving an Amortization Event
pursuant to clause (j) above within thirty (30) days from the date of such
Purchaser’s vote. Any Purchaser repaid in accordance with the preceding sentence
shall, upon receipt in full of an amount equal to its Purchaser Invested Amount,
no longer have any rights or obligations under this Series Supplement, and any
Class A-1 Maximum Purchaser Invested Amount of such Purchaser shall be zero for
the purposes of any calculation hereunder.
               5. Each Purchaser hereby acknowledges that, to the extent that
any portion of this Amendment violates any provisions of the Series 2004-1
Supplement, it hereby waives the protection of such provision.

-6-



--------------------------------------------------------------------------------



 



               6. This Amendment is limited as specified and, except as
expressly stated herein, shall not constitute a modification, acceptance or
waiver of any other provision of the Series 2004-1 Supplement.
               7. This Amendment shall become effective as of the first date
(the “Amendment Effective Date”) on which each of the following have occurred:
(i) each of the parties hereto shall have executed and delivered this Amendment
to the Trustee, and the Trustee shall have executed this Amendment, (ii) the
Rating Agency Condition shall have been satisfied with respect to this
Amendment, (iii) all certificates and opinions of counsel required under the
Base Indenture shall have been delivered to the Trustee and (iv) the Consent
Letter shall have been duly executed by each party thereto and shall be
effective.
               8. From and after the Amendment Effective Date, all references to
the Series 2004-1 Supplement shall be deemed to be references to the
Series 2004-1 Supplement as amended hereby.
               9. This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.
               10. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

-7-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed by their respective duly authorized officers as of the date
above first written.

         
 
  CENDANT RENTAL CAR FUNDING
 
      (AESOP) LLC, as Issuer
 
       
 
  By:         /s/ Lori Gebron
 
       
 
      Name:Lori Gebron
 
      Title:Vice President
 
       
 
  THE BANK OF NEW YORK, as Trustee and as
Series 2004-1 Agent
 
       
 
  By:         /s/ John Bobko
 
       
 
      Name:John Bobko
 
      Title:Vice President

 